Citation Nr: 0722015	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-27 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Heffner, intern




INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The veteran's current bilateral hearing loss and tinnitus 
did not begin in service, nor is either disability related to 
service. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110, 1154(b), 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has suffered from bilateral 
hearing loss and tinnitus since his active combat service in 
the Republic of Vietnam.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the record 
includes competent evidence relating the current condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997); 38 C.F.R. § 3.303(b).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (when the evidence is in relative 
equipoise, the law dictates that the veteran must prevail).

In June 2005, the veteran underwent a VA audiological 
examination.  Pure tone thresholds, in decibels, were 
measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
45
60
LEFT
15
15
10
25
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

These results show that the veteran's auditory threshold at 
4000 hertz was greater than 40 DB for both ears, thus the 
veteran has current bilateral hearing loss.  See 38 C.F.R. 
§ 3.385.  Furthermore, the June 2005 VA examiner stated that 
this is a sensori-neural hearing loss.  During the 
examination, the veteran reported a history of difficulty 
hearing and tinnitus.

The veteran's DD-214 shows that he received the Combat 
Infantryman Badge and the Vietnam Service Medal and that his 
military occupational specialty was light weapons infantry.  
Receipt of the Combat Infantryman Badge, absent evidence to 
the contrary, is sufficient evidence that the veteran engaged 
in combat with the enemy.  VAOPGPREC 12-99.  As exposure to 
acoustic trauma is consistent with the circumstances and 
conditions of such service, the Board finds that the veteran 
was exposed to acoustic trauma during service.  38 U.S.C.A. 
§  1154(b).

Thus, the crux of this disposition rests upon whether there 
is competent evidence of a nexus between the veteran's 
current hearing loss and tinnitus and his active service.  In 
this regard, the Board finds that the competent and probative 
evidence of record weighs against the veteran's claims.  

The Board initially notes that the service medical records 
are negative for hearing loss and tinnitus.  Additionally, on 
VA examination in June 2005, the examiner noted that the 
veteran's service medical records had been reviewed and 
opined that it is less likely than not that his current 
hearing loss and occasional tinnitus are related to military 
service.  In addition, on another VA examination, which was 
conducted in September 2005, the examiner again reviewed the 
veteran's service medical records and presented the veteran's 
factual background and clinical findings to the chief 
audiologist at his facility.  The physician wrote the 
following, "we are both of the same opinion in this 
particular instance.  It is less likely than not that the 
veteran's current hearing loss and tinnitus are related to 
military combat noise exposure."  Given the fact that the 
examiner has reviewed the veteran's claim file, examined the 
veteran, and verified his conclusion with a chief 
audiologist, the Board finds that his opinion, which is 
consistent with the objective evidence of record, is of great 
probative value and weighs against the veteran's claims.  

In this case the Board is cognizant of the veteran's 
appellate assertions.  In the veteran's August 2005 
substantive appeal, the veteran stated that he had perfect 
hearing before entering service, but that his hearing has 
been a problem ever since he served in Vietnam.  However, the 
veteran's assertions are of little probative value.  While 
the veteran is competent to describe observable symptoms, 
such as difficulty hearing and ringing in the ears, he is not 
competent to medically relate his current diagnoses to active 
service.  Even where continuity of symptomatology is 
asserted, competent medical evidence relating the veteran's 
symptoms to service is required.  Such is not present in this 
case.

Finally, the Board expressly notes that it does not dispute 
that the veteran was exposure to gunfire and grenade launches 
during combat.  The veteran's case fails, however, because 
there is no persuasive medical evidence of record 
etiologically relating his disorders to service.  In fact, 
the medically persuasive evidence of record finds that his 
disorders are not service related.  It is for this reason 
that the preponderance of the evidence weighs against the 
veteran's claims and is not in equipoise.  Accordingly, the 
appeal is denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In March 2005, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide information regarding dates of 
treatment, that if he had any medical records or information 
in his possession that those should be provided, and that he 
should let VA know of any information or evidence that VA 
could try to obtain on his behalf.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Moreover, VA examinations were conducted in June 
2005 and September 2005.
 
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


